Citation Nr: 9927877	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for entrapment of the 
ulnar nerve at the right elbow.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a respiratory 
disorder.

3.  Entitlement to an increased rating for post-operative 
resection of the right colon and distal ileus, appendectomy 
and cholecystotomy, with occasional incontinence, currently 
rated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
fracture at C-7 with osteoarthritis, currently rated as 20 
percent disabling.

5.  Entitlement to an increased (compensable) rating for 
warts.

6.  Entitlement to an increased (compensable) rating for a 
scar on the scalp.

7.  Entitlement to an increased (compensable) rating for 
hemorrhoids and anal fissures.

8.  Entitlement to an increased (compensable) rating for a 
ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1966 to February 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1996 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).    





FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking any current entrapment of the ulnar nerve at the 
right elbow to his period of service or to his service-
connected disabilities.

2.  The RO denied the veteran's claim for service connection 
for a respiratory disorder in a decision of July 1971, and 
the veteran did not file an appeal.  

3.  The additional evidence which has been presented since 
July 1971 is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a respiratory disorder.

4.  The post-operative resection of the right colon and 
distal ileus, appendectomy and cholecystotomy, with 
occasional incontinence, is not productive of more than 
moderate symptoms, and has not resulted in definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively demonstrated by examination 
findings including definite weight loss, but has resulted in 
occasional involuntary bowel movements of sufficient severity 
to necessitate wearing of a pad.

5.  The residuals of a fracture at C-7 with osteoarthritis 
include demonstrable deformity of a vertebral body, but have 
not resulted in more than slight limitation of motion.

6.  The veteran's warts are productive of no more than 
slight, if any, exfoliation, exudation, or itching, on a 
nonexposed surface affecting a small area.

7.  The scar on the scalp is not disfiguring, is not poorly 
nourished with repeated ulceration, is not tender and 
painful, and does not cause any limitation of function.

8.  The veteran's hemorrhoids and anal fissures are no more 
than moderate in degree, and are not large, thrombotic, 
irreducible, with excessive redundant tissue, or evidencing 
frequent recurrences, and have not caused anemia.  

9.  The ventral hernia is healed, is not productive of 
disability, and a belt is not indicated.


CONCLUSIONS OF LAW

1.  The claim for service connection for entrapment of the 
ulnar nerve at the right elbow is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The decision of July 1971 which denied service connection 
for a respiratory disorder is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

3.  The additional evidence presented since July 1971 is not 
new and material, and the claim for service connection for a 
respiratory disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).

4.  The criteria for a disability rating of 30 percent for 
post-operative resection of the right colon and distal ileus, 
appendectomy and cholecystotomy, with occasional 
incontinence, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Codes 7328, 7329, 7332 
(1998).

5.  The criteria for a disability rating higher than 20 
percent for residuals of a fracture at C-7 with 
osteoarthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5285, 5290 (1998).

6.  The criteria for an increased (compensable) rating for 
warts are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

7.  The criteria for a compensable rating for a scar on the 
scalp are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(1998).

8.  The criteria for an increased (compensable) rating for 
hemorrhoids and anal fissures are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1998).

9.  The criteria for an increased (compensable) rating for a 
ventral hernia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7339 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement To Service Connection For Entrapment Of
 The Ulnar Nerve At The Right Elbow.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as an organic neurological disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).

The veteran's available service medical records do not 
contain any references to entrapment of the ulnar nerve at 
the elbow.  There are also no post-service medical treatment 
records from within one year after separation from service 
showing the presence of an organic neurological disorder.

The earliest records pertaining to entrapment of the ulnar 
nerve are from many years after separation from service.  The 
report of a peripheral nerves examination conducted by the VA 
in May 1996 shows that the veteran gave a history of 
sustaining multiple injuries in an auto accident in service.  
His complaints included having pain radiating from the neck 
to the forearms and in the ulnar distribution of the hands, 
more on the left than the right.  Following examination, the 
diagnoses included no objective evidence of neuropathy, but 
subjective complaints suggestive of either early entrapment 
of the ulnar nerve at both elbows, left more than right, or 
left radiculopathy which is less likely.  The Board notes, 
however, that the examiner did not link any ulnar nerve 
entrapment to the veteran's period of service or to his 
service-connected disabilities.  

The fact that the veteran's own account of the etiology of 
his disability was recorded in his examination report is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The veteran testified in support of his claim during a 
hearing held in April 1997.  He stated that his cervical 
spine disorder caused pain radiating down both his right and 
left arms, though more so on the left.  He also said that the 
arms went to sleep.  The Board notes, however, that the 
veteran is not competent to give a medical opinion linking 
any neurological impairment of his right arm to his service-
connected disabilities.  The Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993), in which the Court held 
that a veteran does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions.  

In summary, the veteran has not presented any competent 
evidence that any current entrapment of the ulnar nerve at 
the right elbow is related to service or to a service-
connected disability.  Accordingly, the Board concludes that 
the claim for service connection for entrapment of the ulnar 
nerve at the right elbow is not well-grounded.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Respiratory Disorder.

The veteran contends that he incurred a respiratory disorder 
as a result of an auto accident during service.  The 
veteran's claim for compensation for a respiratory disorder 
was previously denied by the RO in July 1971.  The evidence 
which was then of record included the veteran's service 
medical records which show that while recovering from 
injuries received in an auto accident in December 1970, the 
veteran developed a complication involving right lower lobe 
pneumonia.  However, he reportedly made a good recovery.  

Also of record was the report of a disability evaluation 
examination conducted by the VA in May 1971.  The report 
shows that the veteran had a history of developing post-
operative pneumonia in service.  He said that he was told at 
that time that his right diaphragm was paralyzed.  He 
reportedly had since recovered from the pneumonia and had no 
pulmonary symptoms.  On examination, inspection, palpation, 
percussion and auscultation were entirely negative.  
Percussion indicated that both diaphragms moved well and 
probably equally.  X-rays of the chest showed the lung fields 
to be clear.  On inspiration, there was movement of five 
centimeters of the diaphragm on the right and about seven on 
the left.  The diagnoses were (1) no pulmonary disease; (2) 
absence of paralysis of the right diaphragm; and (3) status 
post resolved pneumonia without residuals.  

In the decision of July 1971, the RO denied the veteran's 
claim for a respiratory disorder on the basis that the 
disorder had not been found on the last examination.  The 
veteran did not file an appeal, and the decision became 
final.  

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the veteran's claim on any basis was the July 1971 
decision.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998); Fossie v. West, 12 Vet. App. 
1 (1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

The additional evidence which has been presented includes 
recent VA medical treatment records which show that the 
veteran has occasionally been treated for a cough and/or 
bronchitis.  However, none of the records demonstrate 
anything other than an acute disorder which resolved.  A 
chronic, ongoing disorder related to injuries sustained in 
service has not been demonstrated.  Similarly, a letter dated 
in August 1996 from James L. North, M.D. shows that the 
veteran was treated for pneumonia in 1992 and for another 
respiratory infection in June 1995.  However, the letter does 
not contain any indication that the disorders were related to 
service, or that the veteran has had further problems with 
those disorders since the dates of treatment.

The report of a respiratory disorder examination conducted by 
the VA in May 1996 shows that the veteran gave a history of 
being involved in a car accident in December 1970 for which 
he underwent an exploratory laparotomy.  After the operation, 
he reportedly developed a collapsed lung and pneumonia.  He 
said that since then, he had bronchitis once a year.  The 
bronchitis was associated with cold symptoms and upper 
respiratory tract infection.  On objective examination, there 
was no shortness of breath.  The veteran's respiratory rate 
was 20 per minute.  He had good tolerance for exercise.  
Breath sound was fairly audible and no rales were found.  The 
diagnosis was history of bronchitis one time per year, 
associated with cold symptoms and upper respiratory tract 
infection.  The Board notes that the use of the term 
"history" suggests that there were no findings on the 
examination to support a current diagnosis of a respiratory 
disorder.

The veteran testified in support of his claim during a 
hearing held in April 1997.  He said that he had been having 
problems with bronchitis ever since being injured in an 
automobile accident in service.  He said that once or twice 
the bronchitis had turned into pneumonia.  

The report of a respiratory disorder examination (labeled as 
a "non-tuberculosis diseases and injuries" examination) 
conducted by the VA in October 1997 shows that the veteran 
said that after having a car accident in 1970, he had been 
having bronchitis once to twice a year as part of a virus 
infection.  Otherwise, he was asymptomatic.  He was a 
nonsmoker.  On physical examination, he did not have a cough 
or sputum.  He did not have any shortness of breath and he 
had good physical endurance.  The diagnosis was history of 
developing bronchitis once or twice a year as part of cold 
symptoms.  He is asymptomatic at the time of this 
examination.

Thus, although several new items of evidence have been 
presented since the prior denial, the evidence is not 
material as it does not provide support for the contention 
that the veteran currently has a chronic respiratory disorder 
or that any such disorder is related to service.  The 
additional items of evidence do not establish any significant 
facts which were not already known at the time of the prior 
denial.  It was already previously established that the 
veteran had an injury in service and had suffered from 
pneumonia following that injury.  What was lacking before and 
is still lacking is evidence of a current chronic disability.  
The mere fact that a post service examination report contains 
the history given by the veteran of having a disorder is not 
enough to support a claim for service connection.  Similarly, 
the fact that the veteran's own account of the etiology of 
his disability was recorded in his medical records is not 
sufficient to support the claim.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995)

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Thus, the additional evidence presented since July 1971 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a respiratory disorder.  The additional evidence 
presented since July 1971 is not new and material, and the 
claim for service connection for a respiratory disorder has 
not been reopened.  Accordingly, the decision of July 1971 
which denied service connection for a respiratory disorder 
remains final.

III.  Entitlement To An Increased Rating For Post-Operative 
Resection of the Right Colon And Distal Ileus, Appendectomy 
And Cholecystotomy, With
 Occasional Incontinence, Currently Rated As 20 Percent 
Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased ratings 
are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the increased rating claims on appeal 
has been obtained.  The evidence includes the veteran's 
service medical records, and post-service medical treatment 
records.  The veteran has been afforded disability evaluation 
examinations.  He has had a personal hearing.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under Diagnostic Code 7328, for rating 
resection of small intestine, a 20 percent rating is 
warranted if the disorder is symptomatic with diarrhea, 
anemia and inability to gain weight.  A 40 percent rating is 
warranted if the disorder causes definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss.  A 60 percent rating is warranted if 
the disorder causes marked interference with absorption and 
nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.

Alternatively, under Diagnostic Code 7329, resection of the 
large intestine may be rated as 10 percent disabling if there 
are slight symptoms.  A 20 percent rating is warranted if 
there are moderate symptoms.  With severe symptoms, 
objectively supported by examination findings, a 40 percent 
rating is warranted.

Finally, the Board notes that because the veteran's 
complaints involve loss of control of bowel movements, the 
disorder may also be rated by analogy to impairment of anal 
sphincter control under Diagnostic Code 7332.  Under that 
diagnostic code, a 10 percent disability rating is warranted 
if there is constant slight leakage or occasional moderate 
leakage.  A 30 percent rating is warranted if there are 
occasional involuntary bowel movements necessitating the 
wearing of a pad.  A 60 percent rating is warranted where 
there is extensive leakage and fairly frequent involuntary 
bowel movements.  A 100 percent rating is warranted where 
there is complete loss of sphincter control.  

The veteran testified in support of his claim during a 
hearing held in April 1997.  He stated that his service-
connected gastrointestinal disorder caused him to have 
difficulty controlling his bowel movements.  He said that 
sometimes when he felt an urge to go, he had to go right away 
or it would be too late.  He said that sometimes it seeped 
out before he could get to a bathroom.  He also said that 
sometimes when he was sleeping he would wake up and find out 
that he had soiled the bed.  He also said that he sometimes 
felt like he was going to have gas, but it would turn out to 
be diarrhea.  He stated that he did not use a diaper or any 
sort of appliance.

Recent VA medical treatment records contain several 
references to the veteran's service-connected 
gastrointestinal disorder.  For example, a record dated in 
January 1996 shows that the veteran's complaints included 
having chronic diarrhea.  

The report of an intestine examination conducted by the VA in 
May 1996 shows that the veteran gave a history of being in a 
car accident in December 1970 and suffering internal 
abdominal injuries.  He underwent a right colon and distal 
ileus resection, as well as an appendectomy in service.  He 
also had a cholecystectomy in 1973.  He said that since 
surgery he has had liquid stools 6 to 10 times per day, and 
that when he had an urge to go to the toilet, he had to go 
right a way because the liquid stools were hard to control.  
On examination, his weight was 180.  He weight a year earlier 
had been the same.  He was not anemic, and was not 
malnourished.  There was no nausea and no vomiting.  The 
veteran's abdomen was flat, and soft.  There was no 
tenderness and no organomegaly.  Bowel sounds were present.  
The diagnoses were (1) post operative right colon resection 
and distal ileostomy; and (2) appendectomy and 
cholecystectomy.  In an addendum, the examiner stated that 
due to liquid stools which were sometimes hard to control, 
the veteran was incontinent on occasion.  This was secondary 
to the distal ileostomy.  The examiner characterized the 
veteran's condition as being slight to moderate in degree.  

The Board finds that the post-operative right colon and 
distal ileus, appendectomy and cholecystotomy, with 
occasional incontinence, is not productive of more than 
moderate symptoms.  The disorder also has not resulted in 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  The 
disorder has, however, resulted in occasional involuntary 
bowel movements.  Although the veteran has not been using a 
pad, it appears from his testimony that the disorder is of 
sufficient severity to warrant the wearing of a pad.  
Therefore, the criteria for a 30 percent rating have been 
met.  The Board further finds, however, that the evidence 
does not demonstrate that the veteran has extensive leakage 
and fairly frequent involuntary bowel movements.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 30 percent for post-operative 
right colon and distal ileus, appendectomy and 
cholecystotomy, with occasional incontinence, are not met.

IV.  Entitlement To An Increased Rating For Residuals Of A 
Fracture At C-7
 With Osteoarthritis, Currently Rated As 20 Percent 
Disabling.

Under the provisions of Diagnostic Code 5285 residuals of a 
spine fracture injury, with cord involvement, bedridden or 
requiring long leg braces are rated 100 percent disabling; 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast), a 60 percent rating is 
assigned.  In other cases, the residuals will be rated 
according to definite limited motion or muscle spasm, adding 
10 percent for demonstrable deformity of the vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  Diagnostic Code 
5290 provides that a 10 percent rating is warranted for 
limitation of motion of the cervical spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 30 percent rating is warranted if 
the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

Recent VA medical treatment records show that the veteran has 
been seen on several occasions for complaints pertaining to 
his cervical spine disorder.  For example, a VA radiology 
report dated in November 1995 shows that an MRI of the 
veteran's spine was interpreted as showing a C7 vertebral 
wedge deformity with alteration of cord contour at the 6-7 
level secondary to abrupt alteration of vertebral alignment, 
with end plate osteophyte formation.  There was also 
underlying congenital spinal canal stenosis.  An abnormal 
high signal was seen within the cord at the C6-7 level and 
may represent myelomalacia.  

The report of a peripheral nerves examination conducted by 
the VA in May 1996 shows that the diagnoses included (1) 
residual of cervical injury with compression fracture of C7; 
(2) complicating osteoarthritis; (3) reversal of cervical 
curve; (4) no objective evidence of neuropathy, but 
subjective complaints suggestive of either early entrapment 
of the ulnar nerve at both elbows, left more than right, of 
left radiculopathy which is less likely; and (5) disturbance 
of the anal sphincter.  

The report of an examination of the veteran's spine conducted 
by the VA in May 1996 shows that the veteran gave a history 
of having a direct injury to his spine in December 1970 when 
he was thrown out of a moving vehicle.  Since then he had 
pain in the region of the neck associated with clicking and 
popping sounds.  He said that he worked as a mail carrier and 
that carrying the mail bag was aggravating his pain.  The 
veteran's current subjective complaints included having 
constant pain in the neck with clicking and popping noises.  
He said that the pain radiated down to the left forearm with 
a pins and needles sensation in both hands, but more 
prominent in the left hand.  On objective examination, there 
was prominence noted at the level of C6 and C7.  There was no 
paravertebral muscle spasm, but there was tenderness elicited 
in the muscles on the posterior aspect of the neck on the 
left side.  There was limitation of motion.  There were no 
postural abnormalities or fixed deformity.  The musculature 
of the back had no spasm.  On range of motion testing of the 
cervical spine, forward flexion was to 25 degrees, backward 
extension was to 25 degrees, left lateral motion was to 20 
degrees, right lateral motion was to 40 degrees, rotation to 
the left was to 40 degrees, and rotation to the right was to 
50 degrees.  Regarding whether there was objective evidence 
of pain on motion, the examiner indicated that the veteran 
had pain predominantly on the left lateral flexion and 
rotation to the left.  The diagnosis was residuals, injury 
cervical spine with C7 fracture with limitation of motion and 
osteoarthritis.  

A VA radiology report dated in May 1996 shows that an x-ray 
of the veteran's cervical spine was interpreted as showing 
advanced degenerative arthritis particularly in the lower 
cervical spine with possible old trauma of C7 and kyphosis at 
this level.  

A neurosurgery clinic note dated January 1997 shows that the 
veteran gave a history of working full time as a postal 
worker who carried mail bags.  He said that he had problems 
dating back to a motor vehicle accident in service in which 
he reportedly had a C7 injury.  He reported that his pain had 
persisted since that time.  On physical examination, the 
veteran had 5/5 strength throughout all muscle groups in his 
upper and lower extremities.  Sensory examination was normal.  
Deep tendon reflexes were symmetric with no evidence of 
hyperreflexia.  Imaging studies of his spine showed 
significant degenerative disease extending from C7 to T1.  
The examiner stated that the veteran complained of burning 
dysesthesia radiating into his left upper extremity primarily 
in a C8 distribution.  It was felt to be a chronic problem 
which would contribute to the veteran's disability.  The 
treating neurologist recommended that the veteran not carry 
objects on his shoulders greater than 10 pounds.  

The veteran testified in support of his claim during a 
hearing held in April 1997.  He stated that he could hear a 
clicking and popping sound in his upper back when he turned 
his head.  He also said that he had pain radiating down his 
arms.  

The report of a spine examination conducted by the VA in 
October 1997 shows that the veteran sustained a fracture 
around C7 during a motor vehicle accident in 1970.  He said 
that it had been treated conservatively, and he had not had 
surgery.  He said that over the years he had experienced 
progressive problems and that he now had osteoarthritis of 
the cervical spine.  He also said that he got neck pain and 
arm pain, especially on the left side.  He reported that 
doing heavy physical work bothered him, and that he had 
stiffness, fatigability, and lack of endurance of the 
cervical spine.  On physical examination, the neck had some 
tenderness, soreness and pain to palpation, and pain in the 
paraspinous muscles, but no spasms.  He had pain on motion.  
He could rotate his neck to 60 degrees to the right and left.  
He could extend to 30 degrees, with pain at the extremes of 
motion.  He had pain and tenderness over the trapezius 
distribution.  The diagnosis was residual fractures, C7, with 
osteoarthritis.  

The report of a spinal cord examination conducted by the VA 
in October 1997 shows that the examiner reviewed the 
veteran's recent treatment records and the veteran's medical 
history.  The veteran stated that he had been in an auto 
accident in service in which he injured his neck.  He said 
that he was never free of neck pain, and that he had weakness 
that radiated down the left arm and hand.  Following 
neurological examination, the diagnosis was residual cervical 
injury superimposed on congenital narrowing of the spinal 
cord and, according to the MRI scan of the cervical spine, 
there is a residual fracture of the spinous process of C5.  
The veteran has subjective findings of a decrease in feeling 
and paresthesias.  The only objective finding on neurological 
examination was the relative weakness of the left upper 
extremity and grip.  The examiner also noted that there was 
evidence on the MRI scan and CT scan of the foraminal 
stenosis secondary to osteoarthritis which is causing 
subclinical radiculopathy and dysesthesia.  

The Board notes that the veteran has been granted a separate 
20 percent disability rating for the subclinical 
radiculopathy and dysesthesia of the left upper extremity.  
Therefore, that symptom may not be considered again when 
assigning a rating for the cervical spine disorder.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  The evaluation of the same manifestation 
under different diagnoses are to be avoided.  See 38 C.F.R. 
§ 4.14 (1998). 

The evidence set forth above also shows that the fracture of 
C7 has resulted in a demonstrable deformity of a vertebral 
body (a wedge deformity noted on the MRI) warranting an extra 
10 percent evaluation under Diagnostic Code 5285.  After 
considering all of the pertinent evidence, however, the Board 
finds that the residuals of a fracture of C7 with 
osteoarthritis are not productive of more than slight 
limitation of motion.  Even taking into account the existence 
of additional limitation of function due to pain, there is no 
evidence of moderate limitation of motion of the cervical 
spine.  Therefore, the rating consists of a 10 percent rating 
for limitation of motion, plus an additional 10 percent for a 
deformity of the vertebral body.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 20 percent for residuals of a fracture C7 with 
osteoarthritis are not met.

V.  Entitlement To An Increased (Compensable) Rating For 
Warts.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 
noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is warranted if there is exfoliation, 
exudation, or itching, if involving an exposed surface or an 
extensive area.  A 30 percent rating is warranted if there is 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

The veteran testified in support of his claim during a 
hearing held in April 1997.  The veteran said that he had 
recurring problems with warts on various extremities.  He 
said that the recurrences occurred even though he took 
medication.  He said that he currently knew that it was 
affecting his big toe.

Recent VA medical treatment records show that the veteran has 
been seen on several occasions for warts affecting his feet.  
For example, a VA medical treatment record dated in August 
1994 shows that the veteran was seen for treatment of warts 
on the left foot.  Examination revealed three verrucous 
vulgaris on the great toe and one on the second toe.  A VA 
medical record dated in May 1996 shows that the veteran 
requested a renewal of "Metaplast" treatment for warts.  
This reportedly was a medicated pad that could be cut to fit 
a certain area.  

The report of a rectal examination conducted by the VA in 
October 1997 also contains some information regarding the 
veteran's warts.  The report shows that the veteran had a 
history of warts on his skin, especially on the left big toe 
and the interdigit area of the second toe.  On physical 
examination, there were warts on the plantar surface of the 
big toe and several small warts on the plantar surface of the 
second toe.  

After reviewing the pertinent evidence, the Board finds that 
the veteran's warts are productive of no more than slight, if 
any, exfoliation, exudation, or itching, on a nonexposed 
surface or small area.  Accordingly, the Board concludes that 
the criteria for an increased (compensable) rating for warts 
are not met.

VI.  Entitlement To An Increased (Compensable) Rating
 For A Scar On The Scalp.

Under 38 C.F.R. § 4.118, Diagnostic Code 7800, a 10 percent 
rating is warranted for scars of the face or head which are 
moderately disfiguring.  Under Diagnostic Code 7803, a 10 
percent rating may be granted for a superficial scar that is 
poorly nourished with repeated ulceration.  Under Diagnostic 
Code 7804, a 10 percent rating may be assigned if the scar is 
painful and tender on objective examination.  A compensable 
rating may be assigned under Diagnostic Code 7805 if there is 
limitation of function of the affected part.  Under 38 C.F.R. 
§ 4.31 (1998), however, when the requirements for a 
compensable evaluation are not met, a zero percent rating 
shall be assigned.  

The veteran testified in support of his claim during a 
hearing held in April 1997.  He said that he had a scar on 
the top of his head which was puffy and numb in the middle.  
He also said that he had headaches which he thought were 
associated with the head injury.  

Recent VA medical treatment records do not contain any 
significant references to the scar on the veteran's scalp.  

The report of an examination of the veteran's scars conducted 
by the VA in October 1997 shows that the veteran had a 
history of having a car accident in 1970 which resulted in a 
lacerated wound on the top of his scalp.  On physical 
examination, the veteran was asymptomatic.  There was a 1 and 
2/3 inch linear scar on the top of his scalp which was 
nontender.  The diagnosis was benign scar, scalp.  

After considering the foregoing evidence, the Board finds no 
basis for assigning a compensable rating.  The evidence shows 
that the scars are not more than slightly disfiguring.  
Therefore, a compensable rating under Diagnostic Code 7800 is 
not warranted.  There is also no evidence that the scar 
tissue is poorly nourished with repeated ulceration so as to 
warrant a compensable rating under Diagnostic Code 7803.  
Furthermore, the scarring has not been shown to be tender and 
painful on objective demonstration so as to warrant a 
compensable rating under Diagnostic Code 7804.

Finally, there is no objective evidence that the veteran's 
service-connected scar interferes with the functions of his 
body so as to warrant a compensable rating under Diagnostic 
Code 7805.  The VA examination report reflects that the 
disorder does not currently cause restrictions.  Regarding 
the veteran's contention that the disorder causes headaches, 
the Board notes that the veteran's headaches are not service-
connected and may not be considered when assigning the rating 
for a service-connected disorder.  The use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  See 38 C.F.R. § 4.14 (1998).  Accordingly, the 
Board concludes that the criteria for a compensable rating 
for a scar on the scalp are not met.

VII.  Entitlement To An Increased (Compensable) Rating
 For Hemorrhoids And Anal Fissures.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336 (1998), a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.

The veteran testified in support of his claim during a 
hearing held in April 1997.  He stated that he sometimes got 
blood in his underwear, but that he did not know if it was 
due to the hemorrhoids and fissures or due to something else.  
He said that he sometimes got sore from going to the 
bathroom, and that he had some proctologic medication.  

The report of a rectal examination conducted by the VA in 
October 1997 shows that the veteran gave a history of having 
hemorrhoids protruding from his anus.  He denied having any 
bleeding or soreness in the anal/rectal area.  On 
examination, there was a small anal skin tag.  No external or 
internal hemorrhoids were found.  There were superficial 
perianal fissures and irritation from frequent diarrhea.  
Anal sphincter control was normal.  The diagnoses were (1) 
small anal skin tag; and (2) superficial perianal fissures 
with skin irritation from frequent diarrhea.  

After considering all of the evidence of record pertaining to 
the veteran's hemorrhoids, the Board finds that the veteran's 
hemorrhoids are no more than moderate in degree.  The 
evidence reflects that they are not large or thrombotic, 
irreducible, with excessive redundant tissue, nor do they 
evidence frequent recurrences.  There is also no evidence of 
persistent bleeding of such severity as to result in anemia.  
Although the disorder has resulted in evidence of fissures, 
that manifestation alone is not enough in the absence of 
current evidence of external or internal hemorrhoids.  
Accordingly, the Board concludes that the criteria for a 
compensable rating for hemorrhoids and anal fissures are not 
met.

VIII.  Entitlement To An Increased (Compensable)
 Rating For A Ventral Hernia.

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a 
noncompensable rating is warranted for a ventral hernia which 
is postoperative, healed, with no disablity and a belt is not 
indicated.  A 20 percent rating is warranted for a ventral 
hernia where it is small, not well supported by a belt under 
ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
warranted for a large ventral hernia which is not well 
supported by a belt under ordinary conditions.  A 100 percent 
rating is warranted for a massive ventral hernia which is 
persistent with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall as to be inoperable.   

The veteran testified in support of his claim during a 
hearing held in April 1997.  He said that he had a scar on 
his stomach and that it was embarrassing if he was on the 
beach.  He also said that he had a dull ache in that area.  

Recent VA medical treatment records do not contain any 
significant references to the ventral hernia.  

The report of an alimentary appendages examination conducted 
by the VA in October 1997 shows that the veteran had a 
history of being in a car accident after which he underwent 
exploratory laparotomy due to internal injuries.  He had a 
right colectomy distal ileum resection in 1970, as well as an 
appendectomy.  He also had a cholecystectomy in 1972.  He 
also had a history of having ventral hernia surgery in 1976.  
There was no recurrence of the hernia.  On examination, there 
was a residual scar of the abdomen, midline right upper 
abdomen and right lumbar.  The abdomen scars were nontender 
and benign.  There was no recurrence of the hernia.  The 
abdomen was soft, flat, and nontender.  The diagnoses were 
(1) presence of a residual scar from previous abdominal 
surgery; and (2) no recurrence of ventral hernia.  

Based on the foregoing evidence, the Board finds that the 
ventral hernia is healed, is not productive of disability, 
and a belt is not indicated.  Accordingly, the Board 
concludes that the criteria for an increased (compensable) 
rating for a ventral hernia are not met.


ORDER

1.  Service connection for entrapment of the ulnar nerve at 
the right elbow is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for a respiratory 
disorder.

3.  A 30 percent disability rating for post-operative 
resection of the right colon and distal ileus, appendectomy 
and cholecystotomy, with occasional incontinence, is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

4.  An increased rating for residuals of a fracture at C-7 
with osteoarthritis, currently rated as 20 percent disabling, 
is denied.

5.  An increased (compensable) rating for warts is denied.

6.  An increased (compensable) rating for a scar on the scalp 
is denied.

7.  An increased (compensable) rating for hemorrhoids and 
anal fissures is denied.





8.  An increased (compensable) rating for a ventral hernia is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

